Title: From James Madison to William C. C. Claiborne, 11 May 1802
From: Madison, James
To: Claiborne, William C. C.


Sir,Department of State May 11th. 1802.
Your several letters from November 24. to the 6th. of March last have been successively received.
Such of them as fell within the purview of the War Department were communicated to Genl. Dearborn, who I have reason to beleive has bestowed on the subjects recommended a favorable attention.
I inclose the opinion of the Attorney General in the case where you wished it. Altho’ the phraseology used by him does not refer to the technical distinction between a chance[r]y and common law jurisdiction, the former having no distinct establishment in the Eastern states, yet you will find your idea justified that equity can always releive against fraud.
It is to be regretted that so much violence and vicisitude as you describe should afflict the inhabitants of a settlement, which both in its infant and frontier character more particularly needs the advantages of concord and stability. We rely much for a remedy on your patriotic dispositions and prudent counsels which as they develope themselves cannot fail to inspire the well meaning with confidence, and to repress the activity of others.
I can not yet give you any final information whether the spaniards are to remain your neighbours, or are to exchange that character with the french. It seems certain that a transfer of Louisiana was stipulated to the latter. Whether they will be diverted from the object, or abandon it of themselves as their true interest would advise, remains for time to explain.
Congress adjourned on monday the  instant. As soon as the laws of the session shall be ready, a copy will be forwarded to you. The course of their proceedings will have come to your knowledge thro’ the Newspapers, a file of the latest of which is herewith inclosed. I hope that in future you will receive them more regularly thro’ the ordinary channel. With sentiments &ca
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr and Tr of enclosure (Ms-Ar: Claiborne Executive Journal). For enclosure, see n. 1.



   
   Levi Lincoln to JM, 26 Mar. 1802.



   
   Left blank in letterbook copy; Tr reads “3d.”


